DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2. The amendment filed by Applicant on January 4, 2021 has been fully considered. The amendment to instant claims 1, 13, and addition of new claim 16 are acknowledged. Specifically, claim 1 has been amended to include the limitations of the light emitting layer containing a single light-emitting material and a single host material, and the range for the thickness of the second intermediate organic layer being more than 35 nm and less than 80 nm. These limitations in their combination were not previously presented and were taken from instant claim 15 and instant specification ([0193] and [0328] of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.
Examiner-initiated interview
3.  An Examiner-initiated interview with Alison P. Slaughter was conducted on March 8, 2021 to discuss the current amendment, and further possible amendments to instant claims to overcome the prior art rejections and prepare the application for allowance. However, per Applicant’s request to allow more time to consider proposed amendments, it was decided to proceed with a new Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.  Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-5, which are dependent on claim 1, recite T2 thickness of more than 20 nm or more than 30 nm and less than 80 nm, or less than 70 nm. However, instant claim 1 recites the thickness T2 being more than 35 nm. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 1, 4, 5, 11, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ise et al (US 2009/0128008) alone, or alternatively, in view of Kwong et al (US 2006/0280965).

6. Ise et al discloses an organic electroluminescent device (OLED) containing a pair of electrodes, a hole transporting layer, an organic compound-containing light-emitting layer and an electron transporting layer stacked in this order from the anode side ([0015], [0002], [0004], [0013], [0014], [0016]), wherein the organic compound suitable as a light emitting material of the light-emitting layer is a quadridentate platinum complex  of the following general formula (III) ([0004], [0005]):

Formula (III):

    PNG
    media_image1.png
    319
    426
    media_image1.png
    Greyscale

The light-emitting material is incorporated in the light-emitting layer with one host material ([0016], [0086], [0087], [0087]), and the light-emitting layer is a single layer 

7. The thickness of the hole injecting layer and the hole transporting layer, corresponding to a first intermediate organic layer as claimed in instant invention,  is 1-200 nm, preferably 10-100 nm ([0100]). The thickness of electron injecting layer or the electron transporting layer is 50 nm or less, such as 0.5-50 nm ([0103]). The specifically exemplified OLED comprises the hole transporting layers having total thickness of 50 nm ([0152], [0153]) and the electron transporting layers having total thickness of 30 nm ([0155]-[0157]). The ratio of the thicknesses of the hole transporting region and the electron transporting region is 50/30=1.66 >1.1 (as to instant claims 4, 5), i.e.  thickness of the hole transporting layer is at least partially more than the thickness of the electron transporting layer. Given the thickness of the electron transporting layer is 35 nm, the ratio of thicknesses of the hole transporting region and the electron transporting region is 50/35=1.42 (as to instant claims 1 and 13). Based on the teachings of Ise et al, it would have been obvious to choose the thickness of the electron transporting layer of more than 30 nm, such as 35 nm, as being less than 50 nm, and within the range of 0.5-50 nm as taught by Ise et al. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
Ise et al are either overlapping with the corresponding ranges as claimed in instant invention, or close to those ranges. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

9. Ise et al teaches that the host material is the same material as illustrated in the following items on the hole injecting layer, the hole transporting layer, the electron injecting layer and the electron transport layer ([0096]), wherein the materials illustrated as being used as the electron transporting layer include a triphenylene derivative 1,3,5-TTB  having the following formula ([0155], page 48):

    PNG
    media_image2.png
    358
    370
    media_image2.png
    Greyscale

10. Thus, based on the teachings of Ise et al, it would have been obvious to a one of ordinary skill in the art to choose and use, or obvious to try to use the compound 1,3,5-TTB as the host material in the light-emitting layer of Ise et al   as well, since it would have been obvious to choose material based on its suitability (as to instant claim 1). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
11. In the alternative, though Ise et al   does not explicitly recite the triphenylene material being used as the host, and specific host comprising a triphenylene derivative corresponding to General Formula (Tp-1) of claim 1,
 Kwong et al discloses an organic light emitting device (OLED) comprising an organic emissive layer disposed between an anode and a cathode, wherein the organic 


    PNG
    media_image3.png
    802
    454
    media_image3.png
    Greyscale

Kwong et al), i.e. a triphenylene being a substituent on the other triphenylene ring:

    PNG
    media_image4.png
    238
    379
    media_image4.png
    Greyscale

12.  Kwong et al explicitly teaches that the triphenylene compounds provide relatively large degree of pi-conjugation but high triplet energy renders them very suitable for stable and high-efficiency PHOLEDs ([0178]). 

13. Since the use of triphenylene-based compounds as host in phosphorescent emissive layers provide OLEDs with high efficiency, as taught by Kwong et al , therefore, based on the combined teachings of Ise et al and Kwong et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the triphenylene derivatives of Kwong et al as the host in the light-emissive layer of the OLED of Ise et al, so to further improve light efficiency of the OLED of Ise et al, as taught by Kwong et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

14.  Though Ise et al does not explicitly recite the light-emitting material being oriented in a horizontal direction with a substrate and having the order parameter of at least 0.7,   Ise et al alone, or in view of Kwong et al is identical to that as claimed in instant invention, comprises the same layers, in the same order as claimed in instant invention, and the phosphorescent light emitting material of the light emitting layer is the same as that claimed in instant invention (i.e. a tetradentate planar platinum complex, and further triphenylene-derivative hosts which appear to be planar as well), therefore, the light in the EL device will intrinsically and necessarily be extracted from the anode side, and the light emitting material of the organic EL device of Ise et al, or alternatively in view of Kwong et al will intrinsically and necessarily be, or will be reasonably expected to be, at least partially, oriented in the horizontal direction, and will intrinsically and necessarily have, or will be reasonably expected to have the order parameter and the maximum wavelength of the emissive layer the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15.  Claims 1, 4-11, 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ise et al (US 2009/0128008) alone, or alternatively, in view of Kwong et al (US 2006/0280965), in further view of Mikami (US 2011/0018023).

16. The discussion with respect to Ise et al (US 2009/0128008) alone, or alternatively, in view of Kwong et al (US 2006/0280965), set forth in paragraphs 5-14 is incorporated here by reference.

17.  Though Ise et al  recite the substrate being transparent, such as a glass ([0060], [0063]), Ise et al  does not explicitly recite the substrate having refraction index of at least 1.8, a light extraction layer being formed on the substrate , and the organic EL device being used as an illumination device or a display device.

18.  Mikami discloses an organic EL device, having a substrate, two electrodes and a light-emitting layer between the electrodes, wherein Mikami explicitly teaches the use of a transparent glass substrate having refractive index of 1.8 or more ([0065], [0009]), further wherein a layer of microlenses is formed on said substrate to improve light extraction efficiency, so that said EL device can be used to provide a lighting device or a display device ([0005], [0006]).

19.  Since Mikami discloses an organic EL element/device having substantially the same structure as that of Ise et al , but further teaches the use of a transparent substrate having a refractive index of more than 1.8, and the EL further having an Ise et al alone, or alternatively, in view of Kwong et al and Mikami, and to use, at least partially,  the substrate having refractive index of more than 1.8, as taught by Mikami, and further include, at least partially, an additional light extraction layer over said substrate in the EL device of Ise et al alone, or alternatively, in view of Kwong et al, so to further improve light extraction efficiency, as taught by Mikami, and thereby to use the EL device of Ise et al  alone, or alternatively, in view of Kwong et al as a lighting device and a display device, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

20.  Claims 1, 4-5, 11, 12, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama et al (US 2006/0210828) in view of Choi et al (US 2008/0111476) and Kwong et al (US 2006/0280965) only, or alternatively in further view of Nishimura et al (US 2011/0001130).

21. Nakayama et al discloses a light emitting device (as to instant claim 17) comprising: a glass substrate, an anode, a hole transporting/injecting  layer, a light-emissive layer, an electron injecting/transporting layer and a cathode ([0064]), wherein:
- the light emitting layer is having a single layer structure and comprises a phosphorescent or fluorescent material ([0069]);

- the electron-injecting/transporting layer is a single layer having a thickness of 10-500 nm ([0072]).
Since the light emitting material is cited as being alternatively phosphorescent or fluorescent material, therefore, the light emitting material may consist of the phosphorescent material and being free from the fluorescent material as well.

22. The light emitting layer consisting of a host material and a phosphorescent light-emitting material ([0118]), wherein the light-emitting material is having the following structure A ([0045], page 5):

    PNG
    media_image6.png
    149
    240
    media_image6.png
    Greyscale
Structure A
Wherein the rings C, D, E are substituted aromatic rings, wherein the substituents on said rings include hydrocarbyl, such as methyl ([0016], [0046]) and alkoxy such as methoxy ([0019], [0046]); X is oxygen and R5 and R6 are hydrogens ([0045]).
It is further noted that the compound of Formula A above, at least by its skeleton corresponds to the compound of formula C-9 of instant claim 12, of formula of claim 16 and a compound of formula 53 of instant specification, and thereby will intrinsically and necessarily have a planar structure as well. Since PTO cannot conduct experiments the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

23. Specifically exemplified structures include the following (pages 6-9):

    PNG
    media_image7.png
    130
    370
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    177
    696
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    325
    379
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    206
    356
    media_image10.png
    Greyscale

Thus, the specifically exemplified structures show the presence of both CH3- and –OCH3 substituents on the rings, and further the presence of a substituent in position 5 of rings C, E (formula 1-36).

24.  Though Nakayama et al does not explicitly present the structure as shown in instant claim 16, based on the teachings of Nakayama et al that both substituents CH3- and –OCH3 can be present on the rings C, D, E and in light of the specific exemplified structures provided by Nakayama et al, it would have been obvious to a one of ordinary  Nakayama et al as well, since it would have been obvious to choose material based on its suitability (as to instant claims 12 and 16). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
25. Though Nakayama et al discloses the hole injecting/transporting layer and the electron injecting/transporting layer are having thickness of 10-500 nm, Nakayama et al does not explicitly recite the ratio of the thicknesses of the hole transporting/injecting layer to the electron transporting/injecting layer being more than 1.1 and less than 4.

26.  Choi et al discloses an organic LED comprising a substrate, an anode, a hole injecting layer (HIL), a hole transport layer (HTL), an emissive layer, an electron transport layer (ETL), an electron injection layer (EIL) and a cathode ([0043], [0006], Fig. 4), and thickness of said layers is as follows: HIL- 20-200nm, or 40-150nm ([0049]); HTL- 10-100 nm, or 20-60 nm ([0052]), ETL- 10-40nm ([0057]) and EIL- 0.2-1 nm ([0060]), wherein specifically, Example 1 shows the thickness of both hole injection and hole  transport layer (“hole transport region”) of 80 nm, and the total thickness of electron transport layer and electron injection layer (“electron transport region”) of 60 nm ([0068]-[0069]), so the ratio of the hole transport region to electron transport region is 80/60=1.3. Thus, the HIL/HTL layers, corresponding to the first intermediate organic 

27.  The emissive layer of the LED includes a host and a phosphorescent dopant which is a tetradentate platinum complex of the following Formula C ([0039], [0040], p. 4, Formula 16 of Choi et al, as to instant claims 11 and 12):

    PNG
    media_image11.png
    164
    272
    media_image11.png
    Greyscale
Formula C

28.  Choi et al further teaches that the when said platinum tetradentate complex is used as a phosphorescent dopant, the emissive layer can be formed at a relatively low deposition temperature, and an OLED having high efficiency and long lifetime can be highly mass-produced ([0038]).

29. Since both Choi et al and Nakayama et al are related to light emitting devices having the same multilayer structure and including the planar tetradentate platinum complex as the phosphorescent light emitting material, and thereby belong to the same field of endeavor, wherein Choi et al  teaches the thicknesses of both hole injection and hole  transport layer (“hole transport region”) of 80 nm, and the total thickness of electron transport layer and electron injection layer (“electron transport region”) of 60 nm ([0068]-[0069]), so the ratio of the hole transport region to electron transport region Choi et al and 
Nakayama et al, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the multilayer light emitting device of Nakayama et al having thicknesses of the hole transporting region and the electron transporting region as taught by Choi et al, so to further improve current density, efficiency and lifetime of the light emitting device of Nakayama et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different 

30.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific thicknesses of the hole transporting region and the electron transporting region in the light emitting device of Nakayama et al in view of Choi et al, so to prepare the light emitting device having a desired levels of current density, efficiency and lifetime as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

31. Though Nakayama et al  in view of Choi et al do not explicitly recite the host comprising a triphenylene derivative corresponding to General Formula (Tp-1) of claim 1 and that of claim 16,
 Kwong et al discloses an organic light emitting device (OLED) comprising an organic emissive layer disposed between an anode and a cathode, wherein the organic emissive layer includes a phosphorescent material and a triphenylene compound having repeat units of triphenylene moiety (Abstract], [0002], [0010]). The specific triphenylene compounds are having the following structures (p. 10, [0110]):


    PNG
    media_image3.png
    802
    454
    media_image3.png
    Greyscale

Kwong et al), i.e. a triphenylene being a substituent on the other triphenylene ring:

    PNG
    media_image4.png
    238
    379
    media_image4.png
    Greyscale


32.  As to instant claim 16, Kwong et al explicitly recite the triphenylene having the following formula (p. 9):


    PNG
    media_image12.png
    245
    262
    media_image12.png
    Greyscale

33.  Kwong et al explicitly teaches that the triphenylene compounds provide relatively large degree of pi-conjugation but high triplet energy renders them very suitable for stable and high-efficiency PHOLEDs ([0178]).

34. In addition,   Nishimura et al discloses an organic electroluminescent (EL) device comprising: a substrate, an anode on said substrate, a hole injecting/transporting layer, a phosphorescent-emitting layer, an electron injecting/transporting layer and a cathode (Abstract, Fig. 1), wherein the  phosphorescent-emitting layer comprises a phosphorescent dopant which is a platinum tetradentate planar complex ([0145], pages 63), and a triphenylene derivative as a host ([0135]), wherein the platinum complex is having the following structure ([0146]; page 63, as to instant claims 11, 12):

    PNG
    media_image13.png
    284
    446
    media_image13.png
    Greyscale
Formula A
And the triphenylene is having the formula (p. 56, as to instant claim 16):

    PNG
    media_image14.png
    240
    259
    media_image14.png
    Greyscale


35.  Thus, Nishimura et al discloses OLEDs comprising both the planar platinum tetradentate planar complex of Formula A, similar to that of Formula A of Nakayama et al  and of Formula C of Choi et al , and a triphenylene derivative as a host, similar to that of Kwong et al.

36. Since the use of triphenylene-based compounds as host in phosphorescent emissive layers provide OLEDs with high efficiency, as taught by Kwong et al , therefore, based on the combined teachings of Nakayama et al  in view of Choi et al and Kwong et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the triphenylene derivatives of Kwong et al as the single host in the phosphorescent emissive layer of the OLED of Nakayama et al  in view of Choi et al , so to further improve light efficiency of the OLED of Nakayama et al  in view of Choi et al , as taught by Kwong et al, and since it would have been obvious to choose material based on its suitability, especially since such combination of the planar platinum complexes and triphenylene Nishimura et al. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141
Nakayama et al  in view of Choi et al and Kwong et al do not explicitly recite the light-emitting material being oriented in a horizontal direction with a substrate and having the order parameter of at least 0.7,  the light being extracted from the anode side, and the maximum emission wavelength of the emissive layer, however, since the organic EL device of Nakayama et al  in view of Choi et al  and Kwong et al is identical to that as claimed in instant invention, comprises the same layers, in the same order as claimed in instant invention, and the phosphorescent light emitting material of the light emitting layer is the same as that claimed in instant invention (i.e. a tetradentate planar platinum complex, and further triphenylene-derivative host which appears to be planar as well), therefore, the light in the EL device will intrinsically and necessarily be extracted from the anode side, and the light emitting material of the organic EL device of Nakayama et al  in view of Choi et al  and Kwong et al will intrinsically and necessarily be, or will be reasonably expected to be, at least partially, oriented in the horizontal direction, and will intrinsically and necessarily have, or will be reasonably expected to have the order parameter and the maximum wavelength of the emissive layer the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention, as well (as to instant claims 1, 4-5, 13, 16). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
38.  Applicant's arguments filed on January 4, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

39. With respect to Applicant’s arguments regarding unexpected results of instant invention, it is noted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). In the instant case, none of the Examples provided in Exhibit 1 are commensurate in scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764